'_|Ll ij UZ`O§)O(/r&_

MR. JASON T. PEGUES #728196
HUNTSVILLE UNIT
815 12th STREET
HUNTSVILLE, TEXAS 77348

JULY 15,2015

TO: THE COURT OF CRIMINAL APPEALS
CLERK OF THE COURT: ABEL ACOSTA
P.O. BOX 12308
CAPITOL STATION
AUSTIN, TEXAS 78711

Re: EX parte JASON TYRQNE PEGUES V. THE STATE OF TEXAS
IN REFERENCE TO CAUSE No.94-DCR-026185 HC3 and 94-DCR-026185 HCA
[WR-7h,762-03....WR-74,762-04....WR-7h,762-05].

DEAR CLERK OF THE COURT:

ENCLOSED IS A COPY OF A MOTION THAT WAS FILED IN THE TRIAL COURT IN
REFERENCE TO THE ABOVE MENTIONED CAUSE NUMBERS AND WRITS. IF YOU WILL
PLEASE FILE THIS IN THE COURT SO THAT IT MAY BE TAKEN INTO_
CONSIDERATION UPON HEARING AND RULING, I WOULD REALLY APPRECIATE IT.
THANK YOU FOR YOUR TIME AND ASSISTANCE.

SPECTFUL SUBMITTED,

 

j ~#L%§?
AsoN/TYRoNB?PEGUES #72§?%6
APPLIcANT.

cc/file: RE©ElVED EN
©QUHT OF CRHVHNN_ APPEALS
JUL 1 7 2015

Ab@iAcoSia,C¥@ré<

1 of 1

No.94-DCR-026185 HC3 and 94-DCR-026185 HC&

wR-7a’762_03 ¢ c c owR-74,762_0L}¢ o o ¢wR_74,762-05

NOTICE TO THIS HONORABLE COURT

Ex PARTE

Jason T. Pegues

MW’W!WSMW’W’W$W’

THE FOLLOWING IS TO INFORM THIS HONORABLE COURT THAT A MOTION HAS
BEEN FILED IN THE TRIAL COURT, AND THAT THE APPLICANT HAS SENT A COPY

TO THIS HONORABLE COURT. IN SUPPORT OF SUCH MOTION SEE:

Ex parte PoNl),ais s.w.ad 94 n`.13 (TEx.cRIM.APP.zois)=

Best practices include filing all materials with the
Trial Court before the Trial Judge has signed his
Findings of Fact and made his Recommendation
to this court. But an Applicant is not foreclosed from
amending or supplementing his materials even after
application is forwarded to this court, as long as those

materials are filed in the Trial Court.

SPECTFU

  
   

 

AsoN/T. T>EGFES #728196

CC/FILE: APPLICANT:

 

 

 

 

m

Nq.94~§cn-ozs1as 903 and 9a-nca¢026185'ncq

§
§ IN THE zanth DIsTthT conard §§
. §
hx Parte
Jaaon TYRQNE PEGUES § -
- g oF
§
§
“ '§ pont BEND co uNTY, TExAs

Applicant’s Motion Requesting The Court To
Hold HCB and HCA For 30 Days so Applicant Can
Supplement and Amend The Applications

Comes now, Jason Tyrona Pegues_#728196, Applicant, Fro-se, in the
above styled and numbered cause of acti.on respectfully' file this
Motion Requesting The Court To Hold 9A- DCR 026185 H03 and HCé so the
'Applicant CannSupplement Amend the Applications due to the
reconsideration of 95-003-026185 HCS and 9&-DCR¥026185 HCA by this
court based on the perjury made by attorney Cary M.Faden in his first'
_affidavit that was attached to and refera1:cad in the State’s earlier
response to beth third and fourth writs of habeas corpus. The

applicant would also like to show this chorable Court the following:
PROCEDURAL HISTORY

'Applicant filed his initial application ll.O? (HCZ) around

Eehrua£zw lGLZOIG and on Au§ust_ 27, _201&, the €ourt of criminal Appeals

-¢~.__-

denied the writ without written order. On December lO, 201&, applicant

-.¢.»---._¢_--~~._-,_--u_¢-

vfiled a cch se scant application ll.. 07 (HCA)[wR 76,?62- -OA] and on
' §§£g§mél§Ol§ the Court OF Criminal Appeals Dismidsed the application

without written order, in Which this court reconsidered (HC&) and on

gune_;g¢ggl§, the court of criminai Appeais Dismissed aca =

Best practices include filing all materials with the
Trial.Court before the Trial Judge has signed his
vFindings of Fact and made his Recommendation
to this Court. But an Applicant is not foreclosed from
amending or supplementing his materials even after
Application is forwarded to this Court,as long as those

materials are filed in the Trial Court.

The applicant also request that the applicant be appointed to
counsel based on the fncts, the record, surfacing the many unresolved

issues in the current proceedings of this case £§l§§. With the

_)s`

z
1$'!
.-_,;
1

epnlicant being Pro-se and laymen of the law, there are some filings
that can be filed unknown to the applicant which could assis£ bin in
these proceedings or harm him . Upon being appointed counsel}'the
applicant request that the appointed counsel do not file anythiné
until the applicant and the appointed counsel have discussed all::
area's of the proceedings, asking this Honorable Ccurt to order tne
appointed counsel to show proof that the applicant and appointed
cpunsel have done as such.

lastly, the applicant request anLive Evidentinry Hearing based on

v; an

the credibility of all those who have responded to the habeas corpus

:proceedings as well as the DNA ?esting Motion Investigaxion that is

‘~¢

currently active in this case.estmorney Cary M.Faden was very aware of
what the BNA test results were because ne was the one who cross“
examined the crime lab ciiminalist Monies Thompson. The bottom line

is than if the applicant would not have filed a Motion For Fcrensic
DNA Testing, attorney Cary M.Faden's perjury would not have possibly
ever came to light. So the question is what other lies have been told

and how long have these false end slandering ssaiements been stated.

\")

Out cf all these proceedings, the appli ant only request for a New

Punis`nmen.t‘Hearing. Hozqe